Citation Nr: 1643114	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of a right rib contusion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The January 2010 rating decision effectuated the December 2009 Board decision, which determined that there was clear and unmistakable error (CUE) in an April 1, 1998 rating decision that had denied entitlement to service connection for right rib contusion.  The Veteran filed a timely notice of disagreement (NOD), expressing his disagreement with the assigned rating, in April 2010.  The RO issued a Statement of the Case (SOC) in April 2012 and the Veteran perfected his appeal in April 2012.  

The Veteran requested a videoconference Board hearing in his April 2012 Substantive Appeal, VA Form 9.  However, the Veteran withdrew that request in February 2016.  As the record does not contain any additional requests for a hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2015).

The Board remanded the claim in March 2016 for an updated VA Muscles Injuries examination as well as a VA Peripheral Nerves examination and a VA Joints examination.  A Supplemental SOC was prepared in July 2016 and the claim has been returned to the Board for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record, as considered under a totality-of-the-circumstances assessment, shows that the Veteran's residuals of a right rib contusion result in a moderate muscle disability to Muscle Group XXI.  




CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for residuals of a right rib contusion, involving Muscle Group XXI are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5321 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as the effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC concerning the downstream issue if the disagreement is not resolved.  The RO met this requirement by issuing a SOC in April 2012.  

Additionally, the RO substantially complied with prior remand instructions.  The instructions pertinent to deciding the claim included obtaining and associating with the record the Veteran's outstanding private and VA treatment records.  Additionally, the remand instructions from the March remand included providing the Veteran with VA examinations concerning his claim of entitlement to a compensable rating for residuals of a right rib contusion.  The Veteran was afforded a VA Peripheral Nerves examination, a VA Joints examination, and a VA Muscle Injuries examination in April 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran and his representative.  
The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, and an interview and examination of the Veteran.  The examinations also provide sufficient clinical and diagnostic findings for purposes of determining the current nature and severity of the Veteran's residuals of a right rib contusion.  The examination reports are based on an objective and correct reading of the medical record.  Thus, the examinations and opinions are sufficient to decide the claim.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Initial Rating

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

The Veteran's right rib contusion has been rated under Diagnostic Codes 5297-5319 as noncompensable since October 17, 1997.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code refers to removal of the ribs and muscle injury to Muscle Group XIX.  Muscle Group XIX refers to function involving the support and compression of the abdominal wall and lower thorax, flexion and lateral movements of the spine, and synergists in strong downward movements in the arm as well as muscles of the abdominal wall, including: rectus abdominis, external oblique, internal oblique, transversalis, and the quadratus lumborum.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5319.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Based on the medical evidence outlined below, the Veteran's symptomatology as it relates to the right rib contusion is most appropriately rated under Diagnostic Code 5321, for muscle injuries affecting the thoracic Muscle Group (XXI).  The Board notes that the VA examiners who conducted the March 2012 VA examination and the April 2016 examination specifically noted that the Veteran's thoracic muscles are involved in the right rib contusion and that the muscle group involved was Muscle Group XXI.  

Diagnostic Code 5321, found in the Schedule of Ratings for Muscle Injuries at 38 C.F.R. § 4.73 addresses injuries to Muscle Group XXI, which affects muscle groups that support and respiration.  Under Diagnostic Code 5321, a non-compensable evaluation is assigned when the injury to these muscles is slight, a 10 percent evaluation is assigned when the injury is moderate, and a 20 percent evaluation is assigned when the injury is moderately severe or severe.  Id. 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under the regulations, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  Moreover, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).   

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-weakness, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through-and-through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id.  

A moderately severe disability of the muscles is characterized by evidence of a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.  

A severe disability of the muscles is characterized by evidence of through-and-through or deep penetrating wound due to a high velocity missile or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered. Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.  

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in the wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  Id.  

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

Further, the regulations provide that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluations for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55.

Factual Background 

The Veteran is seeking an initial compensable disability evaluation for his right rib contusion, which has been rated under Diagnostic Codes 5297-5319 as noncompensable since October 17, 1997.  As discussed above, the Board has changed the Diagnostic Code to 5321.  

The Veteran has reported that he injured his right rib cage when a mortar round came in and he jumped over the side of a mountain.  He stated that a tree kept him from falling, but he injured his ribs.  The Veteran has submitted a picture of himself with his right ribs bandaged.  The Veteran's service treatment records indicate that in October 1950, he sustained an injury to his left ribs; the records are sparse, but the notation indicates that the clinician ruled out fracture.  The Board notes that the Veteran has stated that the original service treatment records inaccurately report that his injury was to his left side; he has maintained that the injury was to his right side.  The Board recognizes that the photographs submitted by the Veteran seem to show that the right side of his chest was bandaged more than his left.

A June 1981 treatment record showed that examination of the ribs revealed palpatory tenderness over the right rib cage at the costochondral junction, which was related to trauma sustained several days previously.  X-rays revealed no evidence of fracture, dislocation or destructive osseous pathology.  Further, a July 1981 treatment record noted a history of multiple fractures in 1950 and; importantly, a July 1981 x-ray showed a spot on the ribs suggestive of fracture or possible metastasis.  However, a February 1989 treatment record noted that the Veteran had a contusion of the rib cage in 1984.  Significantly, a March 1995 treatment record noted that the Veteran re-injured his right ribs when leaning over a bunk bed several weeks ago.  This injury had occurred off and on ever since the injury when the Veteran was thrown into a tree by a grenade while in Korea.  The clinician noted that the Veteran had right rib pain and suspected that it was due "to the rib insertion in the spine" and there was no evidence of fracture.  Further, a December 1995 private treatment record indicated that the right ribs were injured while in Korea.

During his October 2009 Board hearing, the Veteran stated that he experiences pain every time he bends over and indicated that he has to be careful; he stated that if he presses on the injury he can still feel it.  He stated that he has to be sure that he does not fall against the injured area and that sometimes it is hard to breathe.  He indicated that he has experienced the pain since service.  The Veteran reported that he wears a brace to help the pain.  He also reported that he takes Darvocet to ease the pain.  

The Veteran submitted private treatment records and a statement from Dr. L.H. dated in March 2010 regarding his right rib contusion.  The physician indicated that the Veteran wears a brace to immobilize him and to prevent pain on motion of his ribcage and thoracic spine.  The physician indicated that the Veteran has limitation of motion due to pain and subsequent arthritis in the thoracic spine.  The physician indicated that the Veteran had lost some range of motion of lateral flexion to the left and right sides, lateral rotation to the left and to the right, and extension.  The physician also indicated that the Veteran's impairment result in intercostal neuralgia involving at least three nerves.  

The March 2010 treatment record shows that the Veteran reported problems bending over and stated that he has pain if he does bend over.  The physician stated that the Veteran has "positional right intercostal neuralgic pain."  The Veteran stated that he has trouble breathing when the pain comes on.  The Veteran reported that he protects his ride side and reported having trouble lifting with his right upper extremity.  The Veteran stated that he has trouble sweeping and mostly uses his left arm and hand.  He stated that he sleeps on the floor because he is not comfortable in the bed and he has to lie on his left side to protect the right ribs.  The Veteran stated that he has had pain over the years, with some pain free days and some days when the pain comes back.  On examination, the physician noted that the Veteran "always" wears a brace and immobilizes his rib cage to reduce his pain.  He was tender to the touch over the lowest three ribs anterolaterally on the right.  The physician indicated that the Veteran has "clearly" had limitations over the years due to his neurological dysfunction related to intercostal neuralgia.  The examiner found that the Veteran's condition resulted in limitation of lifting, bending, and performing activities in relation to the right lower ribcage.  

In April 2011, the Veteran's VA treatment records show that he sought treatment for medical management and illness assessment with regard to his rib belt.  The Veteran reported rib pain since he hurt his ribs during the war; he had a rib belt approximately 10 years previously.  A November 2011 treatment note indicated that the Veteran had consulted prosthetics for a rib belt.  

A VA examination was provided in March 2012.  The examiner noted that the Veteran had been diagnosed with a muscle injury, residuals of the rib contusion on the right side.  The examiner noted that the Veteran sustained an injury in 1951 in Korea when a round exploded about ten feet away from him and he was thrown into tree stumps on the incline of a mountain.  The Veteran went to a first aid clinic and had his chest taped.  Then he was sent back to the line of duty the same day.  The Veteran complained of pain on his right lower lateral chest when he sleeps on his right side or when he leans over to the right.  He indicated that he wore a wide belt to protect his lower chest.  On examination, the examiner indicated that the Veteran's injury affected Muscle Group XXI, which affects the muscles of the thoracic muscle group on the right side and impacts the Veteran's respiration.   The examiner found that there was no scarring associated with the Veteran's residuals of a right rib cage contusion and there was no objective evidence that the muscle injury affected the muscle substance or function.  The examiner found that there were no cardinal signs or symptoms attributed to his muscle injury and no muscle atrophy.  The examiner noted that the Veteran utilized a cane for ambulation on a constant basis, but he indicated that he used the cane due to his back problems.   The examiner indicated that X-ray testing revealed that there was no evidence of retained metallic fragments in any muscle group.  No rib abnormalities were found on X-ray.  

A VA Muscle Injuries examination was provided in April 2016.  The examiner reviewed the claims file and conducted an in person examination.  The examiner noted the previous diagnosis of residuals of a contusion to the right rib, which was originally diagnosed in 1951.  The examiner noted that the Veteran did not have a penetrating muscle injury such as a gunshot or shell fragment wound.  The examiner noted that there was a non-penetrating muscle injury.  The examiner noted that there was no injury to the shoulder girdle and arm, forearm and hand, foot and leg, or pelvic girdle and thigh.  However, there was a noted injury to the torso, affecting Muscle Group XXI.  The specific muscle region involved was the thoracic muscle group.  There was no scar or fascial defects or evidence of fascial defects, and the muscle injury did not affect muscle substance or function.  There were no cardinal signs or symptoms of muscle disability. The muscle group function was normal in all extremities and there was no muscle atrophy.  The Veteran used a brace and a cane for ambulation.  The examiner noted that the Veteran used the brace and cane due to a back condition.  The examiner noted that there was tenderness to palpation of the chest wall under the right breast medial to anterior axillary line.  The examiner noted that diagnostic testing showed no rib abnormalities.  There was no functional impact.  

The Veteran was also afforded a joints examination in April 2016.  The examiner reviewed the claims file and conducted an in-person examination.  The examiner noted that the Veteran reported low back pain and was unable to say when he started having low back pain.  He stated that he first sought medical attention about 20 years previously.  He reported that he had physical therapy and epidural injections which helped for an unknown period.  He reported persistent low back pain that was persistent and usually severe but sometimes mild.  The Veteran denied any upper back pain.  The Veteran reported flare ups and functional loss.  He also exhibited abnormal range of motion caused by painful limitation.  The Veteran had objective evidence of localized tenderness in the midline upper thoracic region, mid thoracic right paravertebral area, lower left thoracic paravertebral area, and the diffuse mid lumbar area.  There was muscle spasm, localized tenderness, and guarding, none of which resulted in abnormal gait or spinal contour.  There was full muscle strength in all extremities.  The Veteran's knee reflexes were hypoactive bilaterally and the ankle reflexes were absent bilaterally.  The sensory examination was normal in all lower extremities except the feet and toes, which had decreased sensation bilaterally.  The straight leg raising test was negative bilaterally.  The Veteran had severe right lower extremity paresthesias and/or dysesthesias but the remaining lower extremities had no radiculopathy.  There was no ankylosis and no other neurologic disabilities.  The Veteran used a brace and a cane for constant ambulation due to his back condition.  Diagnostic testing revealed chronic compression fracture at L2 and mild to moderate lumbar spondylosis.  The examiner provided an opinion that the Veteran's intercostal neuralgia did not limit his bending and lifting.  The examiner noted that the Veteran's private records show that the Veteran was able to play three sets of tennis in December 1995.  The examiner further noted that an MRI from 2009 showed that the Veteran was status post laminectomy, spondylosis and chronic compression fracture at L2.  Thus, the examiner stated that the back condition was more likely the cause of his limited bending and lifting.  

Finally, in April 2016, the Veteran was also afforded a Peripheral Nerves VA examination.  The examiner reviewed the claims file and noted the 2010 diagnosis of intercostal neuralgia.  The examiner noted that the Veteran reported that his right lower anterior ribs were hurt when he was thrown down a mountain side when a rocket exploded near him during the Korean War.  The examiner noted that he was service connected for residuals of contusion to the right ribs.  The Veteran reported that his right ribs hurt on and off, when he lays on it, when he gets up from his chair, or when he raises the right upper extremity above the shoulder level.  He reported that the pain was vague and that he also felt some numbness.  The examiner noted that there were symptoms attributable to a peripheral nerve, but noted that there was no constant pain, intermittent pain, or paresthesias and/or dysesthesias.  He had full normal strength in both upper extremities and no muscle atrophy.  The gait was normal.  The examiner noted that the Veteran had tenderness on palpation of the right 12th rib.  The examiner opined that he agreed that the residuals of right rib contusion may manifest as intercostal neuralgia.  The examiner noted that the Veteran's neurological dysfunction manifests as pain during certain movements.  

In his April 2010 Notice of Disagreement and his May 2012 VA Form 9, the Veteran reported that he has suffered with the injury since 1951.  He stated that he has had and continues to have a moderate to severe muscle disability in the area immediately around his right ribs.  He stated that he has a loss of power, impairment of muscle tones, and a reduced threshold of fatigue.  He also reported that he has weakness, fatigue, pain, and limited range of movement.  He reported that he wears a brace at all times to reduce sudden or impulsive movements, which helps to control the level of pain and discomfort that he experiences.  

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's residuals from a right rib contusion are most nearly approximated by the 10 percent rating for moderate disability of muscles under 38 C.F.R. 4.56, Diagnostic Code 5621.  

The Board recognizes that the Veteran's injury resulted from a simple wound without debridement or infection.  There is no evidence of fascial defect, muscle atrophy, or impaired tonus.  However, the evidence shows that the Veteran has reported that he has experienced cardinal signs and symptoms resulting from his muscle injury, including loss of power, weakness, and a lowered threshold of fatigue.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is competent to report on the symptoms of his muscle injury as well as the history of these complaints regarding this disability.  As noted above, 38 C.F.R. § 4.56 is a totality-of-the-circumstances test, and no single factor is per se controlling.  In this regard, the Board recognizes that the Veteran's right rib contusion residuals did not result from an injury as described in 38 C.F.R. § 4.56(d)(2)(i); in other words, the injury he sustained in 1951 did not appear to be a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  However, while the Board concedes that while the Veteran's disability did not result from such an injury, the history and complaints meet the criteria described in 38 C.F.R. § 4.56(d)(2)(ii).  The evidence has shown that the Veteran's right rib contusion residuals have resulted in a loss of power and a lowered threshold of fatigue as compared to the sound side over time due to intercostal neuralgia caused by the right rib contusion.  Intercostal neuralgia is neuralgia of the intercostal nerves.  Dorland's Illustrated Medical Dictionary 1262 (32nd ed. 2011).  The Veteran has been shown to have impairment caused by intercostal neuralgia in March 2010 treatment records and the April 2016 examiner confirmed this finding.  While the examiner in April 2016 did not find that the Veteran's intercostal neuralgia caused limitations to his bending and lifting, there was objective evidence of tenderness to palpation.  Further, the March 2010 examiner found that the Veteran "clearly" had limitations related to his intercostal neuralgia.  In light of the foregoing and the totality-of-the-circumstances analysis, the Board finds that the preponderance of the evidence supports a finding that the next higher rating of 10 percent is warranted based on a finding of moderate injury of Muscle Group XXI.  See 38 C.F.R. § 4.56.  

However, a rating higher than 10 percent must be denied.  The Board finds that the Veteran's present disability, even considering the totality of the circumstances, does not more closely resemble the criteria as described in 38 C.F.R. §§ 4.56(d)(3) and (4).  The Veteran's injury did not show that he had been hospitalized at all for his wound, much less for a "prolonged period" and his current and historic symptoms are not so severe as to prevent the Veteran from keeping up with work requirements.  Additionally, the objective findings of the Veteran's injury do not show that the Veteran had any scars, loss of deep fascia or muscle substance.  The Veteran's injury did not exhibit any of the signs of severe muscle disability, including: x-ray evidence of foreign bodies, adhesion of scar to a long bone, diminished muscle excitability, visible or measurable atrophy, adaptive contraction opposing group of muscles, atrophy of muscle groups not in track of the missile, or induration or atrophy of an entire muscle as described in 38 C.F.R. §§ 4.56(d)(4)(iii)(A) through (G).  

Also, as noted above, the regulations provide that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55.  Diagnostic Code 8719 assigns disability ratings for injuries associated with the thoracic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8719 (assigning a noncompensable rating for mild impairment, a 10 percent rating for moderate impairment, and a 20 percent rating for severe impairment).  The only medical explanation for the Veteran's complaints has been identified as intercostal neuralgia.  Thus, there is no probative showing of a muscle injury and a peripheral nerve paralysis affecting entirely different functions.  As such, an additional rating under 38 C.F.R. § 4.124a, Diagnostic Code 8719 is not proper.  

Additional considerations

The Board has also considered whether the Veteran's residuals of a right rib contusion present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In this case, the schedular evaluation of the Veteran's residuals of a right rib contusion is adequate.  The Veteran primarily complains of pain on motion which at times affects his breathing, and pain when pressure is applied.  As detailed above, the muscle and neurological codes applicable to the Veteran's disability contemplate pain and functional impairment caused by pain to the affected area-the rib cage.  The evaluation of the Veteran's residuals of a right rib contusion contemplates his subjective complaints as well as the objective manifestations of the disability.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's residuals of a right rib contusion, and provide higher ratings for more severe symptoms than the Veteran experiences.  Thus, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, the evidence does not show, and the Veteran does not contend, that his residuals of a right rib contusion render him unable to obtain and maintain substantially gainful employment.   Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issues before the Board and, as such, need not be further addressed.


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for residuals of a right rib contusion in Muscle Group XXI is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


